Kent, J.
The corporation was liable for the injury, the whole injury. The plaintiff had an absolute title to the whole property destroyed. The facts that he actually held the title as security for a debt and had agreed that upon payment of the debt he would re-convey, cannot affect his right to recover for the •whole injury. If a man has given a bond to convey a house, upon payment to him by his obligee of a sum named, the title remains unaffected until payment and conveyance ; and if insured and burned he may recover the amount of his insurance. And so under R. S. of 1857, c. 51, § 38, he may recover for the injury to his estate, whatever it is. No one else certainly can. If he recovers more than the amount of his debt, it is a matter to be adjusted between him and his debtor. The corporation has no interest and no right to interpose this as an objection to a recovery for the whole injury.
It was held in the case of Hart v. Western Railroad, 13 Met. 106, that where the owner has received from the insurers the sum insured upon the building, and that sum is equal to the whole value of the property, he holds the whole claim against the railroad in trust for the insurers, and he cannot refuse or prevent the use of his name, by the insurers, in a suit to recover the amount of the injury from the railroad, nor can he release or discharge such action. See, also, Concord M. Ins. Co. v. Woodbury, 45 Maine, 447.
But in this case, the plaintiff has made an assignment to the insurance company, and interposes no objection to the suit.
We see no reason why the action in his name may not be sustained for the whole injury. The division of the money, paid on the judgment, is of no consequence to the defendants. There can be but one action by or in the name of the plaintiff, and in that all the injury may be recovered. Exceptions overruled.

Judgment on the verdict.

Appleton, C. J.; Walton, Barrows, and Daneorth, JJ., concurred.